DETAILED ACTION

Election/Restrictions – Groups
Restriction is required under 35 U.S.C. 121 and 372. This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-5, 8, 11-12, 15-16, 19, 22, and 27, drawn to a nanoparticle comprising a lipid component and modified RNA.
Group II, claim(s) 28, 31-32, 35, 38, and 40-48, drawn to a method for promoting or improving wound healing and/or inducing angiogenesis and neovascularization.
As set forth in Rule 13.1 of the Patent Cooperation Treaty (PCT), "the international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept.” Moreover, as stated in PCT Rule 13.2, "where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features." Furthermore, Rule 13.2 defines "special technical features" as "those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art."
I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
The special technical feature of Group I is a nanoparticle comprising lipids and RNA. The nanoparticle of claim 1 appears to lack an inventive step in view of Benenato et al (WO 2017/049245 A2). Benenato et al. (hereafter referred to as Benenato) is drawn to a lipid composition for the delivery of RNA, as of Benenato, title and abstract. In regard to the required lipid (i) of instant claim 1, Benenato teaches the following structure on page 9, paragraph 0014, reproduced below.

    PNG
    media_image1.png
    183
    374
    media_image1.png
    Greyscale

The relevant variables R’ and R2-4 along with l are defined in the text of the Benenato reference.
With regard to the required modified RNA (ii) of instant claim 1, Benenato teaches the following on page 270, paragraph 00713, relevant text reproduced below.

    PNG
    media_image2.png
    135
    995
    media_image2.png
    Greyscale




Traversal Information
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 

Joint Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Rejoinder Information
The examiner has required restriction between product or apparatus claims (Group I) and process claims (Group II). Where applicant elects claims directed to the product/apparatus (Group I), and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Additional Relevant References and Additional Note
As an additional relevant reference, the examiner cites Lowe (https://www.science.org/content/blog-post/what-mrna-good-and-what-it-maybe-isn-t accessed 1 September 2021, published 29 June 2021, pages 1-14). Lowe teaches that therapeutic mRNA for non-vaccination applications must not trigger an immune response and must be appropriately targeted, as of Lowe, pages 1-2. This is relevant in regard to non-prior art issues because a method in which mRNA encoding for vascular endothelial growth factor A is delivered, this must successfully evade the immune system and be successfully targeted to the correct source. Failure to do so would result in failure of the method of Group II to be enabled.

Additionally, the trade name “AZD8601” appears to have been published over a year prior to the effective filing date of the instant application. See Businesswire (https://www.businesswire.com/news/home/20160726005317/en/AstraZeneca-Moderna-Announce-Filing-Clinical-Trial-Application accessed 8 November 2021, originally published 26 July 2016, pages 1-2). This reference teaches the following text.

    PNG
    media_image3.png
    393
    1320
    media_image3.png
    Greyscale

As such, this reference would appear to be relevant in regard to the examination of the instant application.
Also see Mullard (Nature Reviews Drug Discovery, Vol. 15, September 2016, page 595), which teaches the following relevant text, which is reproduced below.

    PNG
    media_image4.png
    549
    773
    media_image4.png
    Greyscale

As such, the material known by the trade name “AZD8601” was provided to the public as of the date of publication of the Mullard reference.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612